Whether or not holders of bonds or corpons of differentissues or series may join in one writ of mandamus to compel payment thereof, in the face of an objection properly raising and insisting upon that particular ground of objection, is a question that was neither presented nor decided in the opinion filed in this case on March 10, 1933, therefore that question is left open for future consideration and determination. The proposition is one of convenience more than anything else and such an objection is certainly not available to a municipality which maintains one fund for the payment of several series or issues of bonds out of that one fund, thereby recognizing that common interest of all security holders in that one fund. The writ in this case alleged that "for the payment of the defaulted obligations heretofore set forth, said City of Clearwater levied and collected taxes * * * and has now set aside sufficient funds from taxes * * * for the payment of the past-due coupons * * * described herein." The motion to quash admitted such allegations to be true.
Re-hearing denied.
DAVIS, C. J., and WHITFIELD, TERRELL and BUFORD, J. J., concur. *Page 630